DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 16-20, 22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to disclose or reasonably suggest, a method for determining the concentration of alginate oligomer in a sample of body fluid, said method comprising;
(iii) determining the concentration of the alginate oligomer in the sample of body fluid by determining the relative position of the values obtained in step (i) amongst the values provided in step (ii).
With regards to claim 6, the prior art of record fails to disclose or reasonably suggest, a method for determining the concentration of alginate oligomer in a sample of body fluid, said method comprising;
	(a)(v) determining the concentration of the alginate oligomer in the sample of body fluid by determining the relative position of the first correlation 
With regards to claim 9, the prior art of record fails to disclose or reasonably suggest, a method for determining the concentration of alginate oligomer in a sample of body fluid, said method comprising;
(viii) determining the concentration of the alginate oligomer in the sample of body fluid by determining the relative position of a Cartesian coordinate comprising the first and second correlation coefficients obtained in steps (v) and (vi) in the Cartesian coordinate system of step (vii).
	With regards to claim 10, the prior art of record fails to disclose or reasonably suggest, a method for determining the concentration of alginate oligomer in a sample of body fluid, said method comprising;
	(vill) determining the presence or absence of an alginate oligomer in the sample of body fluid by determining the relative position of a Cartesian coordinate comprising the first and second correlation coefficients obtained in steps (v) and (vi) in the Cartesian coordinate system of step (vii), wherein
(a) collocation of said Cartesian coordinate comprising the first and second correlation coefficients obtained in steps (v) and (vi) with the Cartesian 
(b) collocation of said Cartesian coordinate comprising the first and second correlation coefficients obtained in steps (v) and (vi) with the Cartesian coordinates of the samples of said body fluid which do contain an alginate oligomer is indicative that the sample does contain an alginate oligomer.
	With regards to claim 13, the prior art of record fails to disclose or reasonably suggest, a method for determining the presence or absence of alginate oligomer in a sample of body fluid, said method comprising;
	(111) comparing the IR spectrum for the sample of body fluid to the IR spectrum for the alginate oligomer, wherein (a) an IR spectrum for the sample of body fluid which corresponds to the IR spectrum for the alginate oligomer is an indication that the alginate oligomer is present in the sample of body fluid, and (b) an IR spectrum for the sample of body fluid which does not correspond to the IR spectrum for the alginate oligomer is an indication that the alginate oligomer is absent from the sample of body fluid.
The closest art of record teaches the following;


With regards to claim 1, Powell et al. (hereinafter known as Powell)(Targeted disruption of the extracellular polymeric network of Pseudomonas aeruginosa biofilms by alginate oligosaccharides, npj Biofilms and Microbiomes (2018) 4:13 ; doi:10.1038/s41522-018-0056-3, Received: 15 November 2017 Revised: 20 May 2018 Accepted: 6 June 2018, Published online: 29 June 2018) discloses the acquisition of a mucoid phenotype by Pseudomonas sp. in the lungs of cystic fibrosis (CF) patients utilizing alginate oligomer (OligoG CF-5/20) to modify biofilm structure of mucoid (which is mucus, a body fluid) Pseudomonas aeruginosa (Abstract), said method comprising
(i) obtaining for the sample of body fluid one or more normalized IR absorbance values at one or more wavenumbers selected from one or more of the following wavenumber ranges (Fig. 6):
(a) 1596 cm-1 to 1606 cm-1 (Fig. 6a encompasses this range),
(b) 1407 cm-1 to 1417 cm-1 (Fig. 6a encompasses this range),
(c) 1120 cm-1 to 1130 cm-1 (Fig. 6b encompasses this range),
(d) 1081 cm-1 to 1091 cm-1 (Fig. 6b encompasses this range),
(e) 1023 cm-1 to 1033 cm-1 (Fig. 6b encompasses this range), and
(f) 943 cm-1 to 953 cm-1 (Fig. 6b encompasses this range),
Fig. 6; utilizing pure OligG and 101Mm OligoG in 1Mm fish sperm).
Powell does not disclose
(iii) determining the concentration of the alginate oligomer in the sample of body fluid by determining the relative position of the values obtained in step (i) amongst the values provided in step (ii).
Nivens et al. (hereinafter know as Nivens) (Role of Alginate and Its O Acetylation in Formation of Pseudomonas aeruginosa Microcolonies and Biofilms, J Bacteriol. 2001 Feb; 183(3): 1047–1057, doi: 10.1128/JB.183.3.1047-1057.2001)(This reference was presented in Applicant’s IDS dated 01/29/2021). Nivens discloses the use of attenuated total reflection/fourier transform-infrared spectrometry (ATR/FT-IR) and scanning confocal laser microscopy (SCLM) to study the role of alginate and alginate structure in the attachment and growth of Pseudomonas aeruginosa on surfaces (Abstract). Nivens, Fig. 2, teaches of obtaining the IR absorption spectra related to attachment/growth of the mucoid CF isolate P. aeruginosa FRD1 and alg mutant strains plotted at 4-h intervals. Fig. 2 further discloses that 1,060 cm−1 corresponds to C—OH stretching of the alginate.
Nivens does not disclose
(iii) determining the concentration of the alginate oligomer in the sample of body fluid by determining the relative position of the values obtained in step (i) amongst the values provided in step (ii).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884